Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8-10, 14, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gross (US 20150213315 A1).
Regarding claim 1, Gross discloses a computer system (system 100, figure 1, para. 0244) storing computer readable instructions that, when executed by the computer system, cause the computer system to perform the following:
obtain results of an automated analysis of one or more digital image indicative of determinations of structure abnormalities of one or more portions of a structure depicted in the one or more digital image (Image database 142 preferably includes a current image of the structure in question which is in a form that can be analyzed for building elements, para. 0058);
apply, automatically, on the one or more digital image, standardized markings indicative of at least a location in the digital image of the structure abnormalities of the structure depicted in the digital image (images can also include annotations identifying structure elements, defects, severity ratings, locations of identified defects, etc. as annotated automatically by a classifier, para. 0058); and
generate, automatically, one or more faux-manual markings on the digital image by
modifying one or more of the standardized markings, utilizing one or more image-manipulation algorithm, wherein the faux-manual markings mimic an appearance of manual markings on the structure in the real world (different coders can work on the same image data and provide a number of separate tags and annotations for the same structure serially or in parallel. The data can then be aggregated and updated as needed, para. 0174).
Regarding claim 5, Gross discloses the computer system of claim 1, wherein the one or more faux-manual markings includes a first faux-manual marking having characteristics comprising a first width, a first length, a first thickness, and a first density (Relative sizes and areas of objects in the image data can also be collected if desired. This data can have further utility in assessing the overall features of a structure and potential for different products/services. For example, dimensions such as a size of a roof area, amount of landscaping, height/size of trees, hedges, a size of a driveway, size of window openings, sidewalks, etc. can also be collected and stored for each structure, para. 0142), and wherein generating the faux-manual markings comprises varying one or more of the first width, the first length, the first thickness, and the first density within the first faux-manual marking (the image data is regularly updated, long term evaluations over defined time periods can be made as well to identify changes in a property condition, para. 0133).
Regarding claim 6, Gross discloses the computer system of claim 1, wherein the one or more faux-manual markings includes a first faux-manual marking having first characteristics comprising a first width, a first length, a first thickness, and a first density (Relative sizes and areas of objects in the image data can also be collected if desired. This data can have further utility in assessing the overall features of a structure and potential for different products/services. For example, dimensions such as a size of a roof area, amount of landscaping, height/size of trees, hedges, a size of a driveway, size of window openings, sidewalks, etc. can also be collected and stored for each structure, para. 0142), and wherein the one or more faux-manual markings includes a second faux-manual marking having second characteristics comprising a second width, a second length, a second thickness, and a second density (Relative sizes and areas of objects in the image data can also be collected if desired. This data can have further utility in assessing the overall features of a structure and potential for different products/services. For example, dimensions such as a size of a roof area, amount of landscaping, height/size of trees, hedges, a size of a driveway, size of window openings, sidewalks, etc. can also be collected and stored for each structure, para. 0142), and wherein generating the first and second faux-manual markings comprises varying one or more of the first characteristics compared to one or more of the second characteristics (the image data is regularly updated, long term evaluations over defined time periods can be made as well to identify changes in a property condition, para. 0133).
Regarding claim 8, Gross discloses the computer system of claim 1, further comprising indicating levels of extent and/or severity of the one or more structure abnormality as colors of the faux-manual markings on the digital image (intensity information can be provided by way of color coding to denote a degree of severity of the identified condition, para. 0129).
Regarding claim 9, Gross discloses the computer system of claim 1, further comprising indicating a level of confidence (a degree of severity of the identified condition, para. 0129) of the digital image of the structure containing the one or more structure abnormality as colors of the faux-manual markings on the digital image.

Regarding claim 10, Gross discloses a computer system (system 100, figure 1, para. 0244) storing computer readable instructions that, when executed by the computer system, cause the computer system to perform the following:
obtaining results of an automated analysis of one or more digital image indicative of
determinations of structure abnormalities of one or more portions of a structure depicted in the one or more digital image (Image database 142 preferably includes a current image of the structure in question which is in a form that can be analyzed for building elements, para. 0058);
creating, automatically, a report (identifying, assessing, rating and reporting on real estate properties, building structures, etc., para. 0040) depicting the results including one or more of the digital images depicting the one or more portions of the structure showing the structure abnormalities (images can also include annotations identifying structure elements, defects, severity ratings, locations of identified defects, etc. as annotated automatically by a classifier, para. 0058); and
generating, automatically, a plurality of faux-manual markings applied to the one or more
digital image to indicate a location of the structure abnormalities on the one or more portions of the structure depicted in the one or more digital image, wherein the faux-manual markings mimic an appearance of manual markings on the structure in the real world (different coders can work on the same image data and provide a number of separate tags and annotations for the same structure serially or in parallel. The data can then be aggregated and updated as needed, para. 0174).
Regarding claim 14, Gross discloses the computer system of claim 10, wherein the plurality of faux-manual markings includes a first faux-manual marking having characteristics comprising a first width, a first length, a first thickness, and a first density (Relative sizes and areas of objects in the image data can also be collected if desired. This data can have further utility in assessing the overall features of a structure and potential for different products/services. For example, dimensions such as a size of a roof area, amount of landscaping, height/size of trees, hedges, a size of a driveway, size of window openings, sidewalks, etc. can also be collected and stored for each structure, para. 0142), and wherein generating the plurality of faux-manual markings comprises varying one or more of the first width, the first length, the first thickness, and the first density within the first faux-manual marking (the image data is regularly updated, long term evaluations over defined time periods can be made as well to identify variances in a property condition, para. 0133).
Regarding claim 15, Gross discloses the computer system of claim 10, wherein the plurality of faux-manual markings includes a first faux-manual marking having first characteristics comprising a first width, a first length, a first thickness, and a first density (Relative sizes and areas of objects in the image data can also be collected if desired. This data can have further utility in assessing the overall features of a structure and potential for different products/services. For example, dimensions such as a size of a roof area, amount of landscaping, height/size of trees, hedges, a size of a driveway, size of window openings, sidewalks, etc. can also be collected and stored for each structure, para. 0142), and the plurality of faux-manual markings includes a second faux-manual marking having second characteristics comprising a second width, a second length, a second thickness, and a second density (Relative sizes and areas of objects in the image data can also be collected if desired. This data can have further utility in assessing the overall features of a structure and potential for different products/services. For example, dimensions such as a size of a roof area, amount of landscaping, height/size of trees, hedges, a size of a driveway, size of window openings, sidewalks, etc. can also be collected and stored for each structure, para. 0142), and wherein generating the plurality of faux-manual markings comprises varying one or more of the first characteristics compared to one or more of the second characteristics (the image data is regularly updated, long term evaluations over defined time periods can be made as well to identify changes in a property condition, para. 0133).
Regarding claim 17, Gross discloses the computer system of claim 10, further comprising indicating levels of extent and/or severity of the one or more structure abnormality as colors of the faux-manual markings on the digital image (intensity information can be provided by way of color coding to denote a degree of severity of the identified condition, para. 0129).
Regarding claim 18, Gross discloses the computer system of claim 10, further comprising indicating a level of confidence (a degree of severity of the identified condition, para. 0129) of the digital image of the structure containing the one or more structure abnormality as colors of the faux-manual markings on the digital image.
Regarding claim 19, Gross discloses a method, comprising:
generating, automatically with one or more computer processor, from one or more digital image, determinations of structure abnormalities of one or more portions of a structure depicted in the one or more digital image (image database 142 preferably includes a current image of the structure in question which is in a form that can be analyzed for building elements, para. 0058);
applying, automatically with the one or more computer processors, on the one or more digital image, standardized markings indicative of a location in the digital image of the structure abnormalities of the structure depicted in the digital image (images that include annotations identifying structure elements, defects, severity ratings, locations of identified defects, etc. as annotated automatically by a classifier, para. 0058); and
generating, automatically with the one or more computer processors, one or more faux- manual markings by modifying one or more of the standardized markings, utilizing one or more image-manipulation algorithm, wherein the faux-manual markings mimic an appearance of manual markings on the structure in the real world (different coders can work on the same image data and provide a number of separate tags and annotations for the same structure serially or in parallel. The data can then be aggregated and updated as needed, para. 0174).

Allowable Subject Matter
Claims 2-4, 7, 11-13, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner did not find pertinent art that disclosed “wherein utilizing the one or more image-manipulation algorithm includes utilizing one or more of the following a randomized geometry-based function and a parametric function” or “wherein generating, automatically, from the one or more digital image, determinations of structure abnormalities, utilizes one or more of machine learning and artificial intelligence”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/            Primary Examiner, Art Unit 2677